                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:21-cv-02593-ODW-KES                                                Date: May 27, 2021

Title: ROBERT DAMON EPPS v. LAC


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



  PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why this Action
                                                             Should Not Be Dismissed

        In March 2021, Robert Damon Epps (“Plaintiff”), an inmate in state custody who is
proceeding pro se, filed a civil rights complaint under 42 U.S.C. § 1983. (“Complaint” at Dkt.
1.) The Complaint requested assignment to a single cell based on Plaintiff’s fear of physical
assault by other inmates. (Id. at 5.) The Court reviewed the Complaint under the Prison
Litigation Reform Act, 28 U.S.C. § 1915A(a), and found that it failed to state a claim against
LAC (California State Prison-Los Angeles County), the prison where Plaintiff is currently
housed and the only Defendant named in the Complaint. (Dkt. 6); see also CDCR Inmate
Locator, https://inmatelocator.cdcr.ca.gov/.

       The Court dismissed the Complaint with leave to amend, directing Plaintiff to respond to
the dismissal order on or before May 4, 2021. (Dkt. 6 at 3-4.) As of the date of this Order, the
Court has not received any further filings from Plaintiff.

       IT IS HEREBY ORDERED that, on or before June 28, 2021, Plaintiff shall show cause
why this action should not be dismissed for lack of prosecution and/or failure to follow this
Court’s orders.

        Plaintiff may discharge this Order to Show Cause by either: (a) filing a First Amended
Complaint that attempts to remedy the defects identified in the Court’s dismissal order;
(b) explaining why he missed the most recent deadline to do so and demonstrating good cause
for an extension of the deadline; or (c) filing a notice of voluntary dismissal of this action.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:21-cv-02593-ODW-KES                                                   Date: May 27, 2021
                                                                                              Page 2

      The Clerk is directed to provide Plaintiff with the standard forms for filing a civil rights
complaint (Form CV-66) and a notice of voluntary dismissal (Form CV-09).

       If Plaintiff fails to respond to this Order to Show Cause, the Court may dismiss this
action for lack of prosecution and/or failure to follow the Court’s orders.



                                                                        Initials of Deputy Clerk JD
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 2:21-cv-02593-ODW-KES                                                 Date: May 27, 2021
                                                                                            Page 3

                       TIPS FOR WRITING BETTER COMPLAINTS

1.      Plead “Facts” Rather than Just “Conclusions or Labels.”

       An order dismissing a complaint with leave to amend might say, “___.” Your Complaint
should include a label or conclusion that identifies your legal claim and the facts supporting it.
To make sure that you have both, you need to understand the difference between them. The
following examples illustrate the difference:

       Pleading Conclusions or Labels                             Pleading Facts

 Officer Smith used excessive force.              Officer Smith punched me in the face while I
                                                  was handcuffed.

 Nurse Jones acted with deliberate                I saw Nurse Jones at the clinic. I told her I
 indifference.                                    was bleeding and she could see that I was
                                                  bleeding, but she did nothing to help me until
                                                  I passed out.

 The Mayor violated my First Amendment            When I posted a comment criticizing the
 rights.                                          Mayor’s failure to enact police reforms, the
                                                  Mayor deleted my comment and blocked me
                                                  from posting future comments.

 The officers conducted an unreasonable           The officers had a warrant to search for a
 search.                                          stolen car, but they searched areas of my
                                                  house where they knew they would not find a
                                                  stolen car. They searched all my kitchen
                                                  cabinets and drawers.

 Defendant injured me. Defendant assaulted        Defendant kicked me in the shin, causing me
 me.                                              to trip and break my wrist.



        Imagine that you hired a group of actors to reenact the wrongdoing that happened to you.
If you only gave them the information in left-hand column, then they could not act out the scene.
If you gave them the information in the right-hand column, then they would know how to act out
the scene. As a general rule, you should include enough facts in your Complaint that an actor
reading it could act out what happened to you.

2.     Identify Who Did What.

       One way to identify who did what is to avoid using “passive” verbs. Consider these two
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:21-cv-02593-ODW-KES                                                    Date: May 27, 2021
                                                                                               Page 4

sentences, the first of which uses a passive verb:

       I was hit by the ball.

       My brother hit me with the ball.

        The first sentence does not say who hit me. The second sentence, however, reveals that
my brother is the person who hit me. Allegations in a complaint should be phrased like the
second sentence. If you do not know the name of the person who acted wrongfully, then you can
refer to them as “Doe.” For example, you might refer to two unknown correctional officers as
“CO Doe 1” and “CO Doe 2.”

       Another way to identify who did what is to use particular a Defendant’s name rather than
a group pronoun (like “they”) or lumping all the Defendants together. For example:

            Unclear Who Did What                                 Clear Who Did What

 Defendants searched my cell and took my             CO Smith and CO Jones searched my cell.
 property.                                           When I came back, everything was out of
                                                     place and my radio was gone. I believe one
                                                     of them took it.

 They refused my request for Kosher meals.           I submitted a request for Kosher meals and
                                                     was interviewed by the chaplain. I later
                                                     received a written denial of my request signed
                                                     by Sgt. Smith.

 I was denied necessary medical equipment.           I told Dr. Jones that my feet hurt and
                                                     requested that she authorize orthotic inserts
                                                     for my shoes, but she refused to do so.
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
 FULL NAME


 COMMITTED NAME (if different)



 FULL ADDRESS INCLUDING NAME OF INSTITUTION




 PRISON NUMBER (if applicable)




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER

                                                                                          To be supplied by the Clerk
                                                  PLAINTIFF,
                                  v.
                                                                           CIVIL RIGHTS COMPLAINT
                                                                               PURSUANT TO (Check one)
                                                                 G 42 U.S.C. § 1983
                                              DEFENDANT(S).
                                                                 G Bivens v. Six Unknown Agents 403 U.S. 388 (1971)

A. PREVIOUS LAWSUITS

    1. Have you brought any other lawsuits in a federal court while a prisoner: G Yes          G No

    2. If your answer to “1.” is yes, how many?

          Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
          attached piece of paper using the same outline.)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                            Page 1 of 6
         a. Parties to this previous lawsuit:
            Plaintiff


               Defendants


         b. Court


         c. Docket or case number
         d. Name of judge to whom case was assigned
         e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it still pending?)
         f.    Issues raised:




         g. Approximate date of filing lawsuit:
         h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

    1. Is there a grievance procedure available at the institution where the events relating to your current complaint
       occurred? G Yes G No

    2. Have you filed a grievance concerning the facts relating to your current complaint? G Yes                          G No

         If your answer is no, explain why not




    3. Is the grievance procedure completed? G Yes                G No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff
                                                                                               (print plaintiff's name)
    who presently resides at                                                                                                               ,
                                                                 (mailing address or place of confinement)

    were violated by the actions of the defendant(s) named below, which actions were directed against plaintiff at

                                                 (institution/city where violation occurred)


                                                      CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                     Page 2 of 6
    on (date or dates)                                   ,                          ,                                .
                                    (Claim I)                      (Claim II)                   (Claim III)

    NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
                five (5) defendants, make a copy of this page to provide the information for additional defendants.

    1. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    2. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    3. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                         Page 3 of 6
    4. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    5. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                        Page 4 of 6
D. CLAIMS*
                                                         CLAIM I
    The following civil right has been violated:




    Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
    citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT (by name) did to violate your right.




    *If there is more than one claim, describe the additional claim(s) on another attached piece of paper using the same
    outline.


                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                     Page 5 of 6
E. REQUEST FOR RELIEF

    I believe that I am entitled to the following specific relief:




                  (Date)                                                (Signature of Plaintiff)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                       Page 6 of 6
